Exhibit 10.1

 

AMENDMENT 5 TO

WAIVER AND STANDBY PURCHASE AGREEMENT

 

 

                This AMENDMENT 5, dated as of October 17, 2007, amends that
certain Waiver and Standby Purchase Agreement (the “Waiver Agreement”) dated as
of March 21, 2006 and subsequently amended as of August 8, 2006, as of November
6, 2006, as of March 2, 2007 and as of August 3, 2007 by and among Hallmark
Cards, Incorporated, a Missouri corporation (“Hallmark”), HC Crown Corp., a
Delaware corporation, Hallmark Entertainment Holdings, Inc., a Delaware
corporation (“collectively, together with Hallmark the “Hallmark Lenders”) and
Crown Media Holdings, Inc., a Delaware corporation, Crown Media United States,
LLC, a Delaware limited liability company, and the subsidiaries of Crown
Holdings listed as Guarantors on the Credit Facility, as amended from time to
time (collectively, the “Borrowers”).

 

                WHEREAS, the Borrowers have requested that the Hallmark Lenders
extend the automatic Waiver Termination Date; and

 

                WHEREAS, the Hallmark Lenders are willing to extend the
automatic Waiver Termination Date on the terms and subject to the conditions set
forth in this Amendment 5;

 

                NOW, THEREFORE, in consideration for the foregoing premises and
the mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

 

                1.             Section 2(c).  Section 2(c) — Waiver Termination
Date shall be amended by replacing the first sentence with the following:

 

This Waiver shall terminate automatically on November 15, 2008, unless
terminated earlier as set forth herein and such date of actual termination shall
be the “Waiver Termination Date.”

 

                2.             Representations and Warranties.  Each Borrower
hereby jointly and severally represents and warrants to each Hallmark Lender
that after giving effect to this Amendment 5 that all the representations and
warranties contained in the Waiver Agreement are true and correct as of the date
hereof in all material respects as if such representations and warranties had
been made on and as of the date hereof (except to the extent that any such
representation or warranty specifically relates to an earlier date.)

 

                3.             Release of Claims and Waiver.  Each Borrower
hereby releases, remits, acquits and forever discharges each Hallmark Lender and
each Hallmark Lender's employees, agents, representatives, consultants,
attorneys, fiduciaries, servants, officers, directors, partners, predecessors,
successors and assigns, subsidiary corporations, parent corporations, and
related corporate divisions (all of the foregoing hereinafter called the
“Released Parties”), from any and all actions and causes of action, judgments,
executions, suits, debts, claims, demands, liabilities, obligations, damages and
expenses of any and every character, known or unknown, direct and/or indirect,
at law or in equity, of whatsoever kind or nature, whether heretofore or
hereafter arising, for or because of any manner or things done, which were
omitted or suffered to be done

 

--------------------------------------------------------------------------------


 

by any of the Released Parties prior to and including the date of execution
hereof, and which also in any way directly or indirectly arise out of or were in
any way connected to the Released Parties’ capacity as the beneficiary of an
obligation of one or more of the Borrowers under this Agreement, the Subject
Obligations and/or any other Loan Document heretofore executed, including claims
relating to ‘lender liability’ (all of the foregoing hereinafter called the
“Released Matters”).  The Borrowers acknowledge that the Hallmark Lenders’
agreement to waive contained in Section 2 of the Waiver Agreement, the Hallmark
Lenders’ agreement to extend the automatic Waiver Termination Date pursuant to
prior Amendments hereto and this Amendment 5, and Hallmark’s agreement to
purchase the outstanding Indebtedness and the Bank Lenders’ other interests
under the Credit Facility contained in Section 3 of the Waiver Agreement are
intended to be in full satisfaction of all or any alleged injuries or damages
arising in connection with the Released Matters.  Each Borrower represents and
warrants to each Hallmark Lender that it has not purported to transfer, assign
or otherwise convey any right, title or interest of such Borrower in any
Released Matter to any other Person and that the foregoing constitutes a full
and complete release of all Released Matters.

 

                5.             Full Force and Effect.  Except to the extent
amended herein, the Waiver Agreement shall continue in full force and effect.

 

                6.             Governing Law.  This Amendment 5 shall be
governed by and construed in accordance with the internal substantive laws of
the State of New York, without regard to the choice of law principles of such
State.

 

                7.             Counterparts; Faxed Signatures.  This Amendment 5
may be executed in any number of counterparts and by different parties to this
Agreement on separate counterparts, each of which, when so executed, shall be
deemed an original, but all such counterparts shall constitute one and the same
agreement.  Any signature delivered by a party by facsimile transmission shall
be deemed to be an original signature hereto.

 

                IN WITNESS WHEREOF, the parties hereto have executed this
Amendment 5 as of the day and year first above written.

 

BORROWERS:

 

 

CROWN MEDIA HOLDINGS, INC.

 

 

By:

/s/ CHARLES STANFORD

 

Name: Charles Stanford

 

Title: EVP, General Counsel

 

2

--------------------------------------------------------------------------------


 

CROWN MEDIA UNITED STATES, LLC

 

 

By:

/s/ CHARLES STANFORD

 

Name: Charles Stanford

 

Title: VP

 

 

GUARANTORS:

 

 

CM INTERMEDIARY, LLC

CITI TEEVEE, LLC

DOONE CITY PICTURES, LLC

 

 

By:

/s/ CHARLES STANFORD

 

Name: Charles Stanford

 

Title: VP

 

 

HALLMARK LENDERS:

 

 

HALLMARK CARDS, INCORPORATED

 

 

By:

/s/ BRIAN E. GARDNER

 

Name: Brian E. Gardner

 

Title: Executive Vice President

 

 

HC CROWN CORP.

 

 

By:

/s/ BRIAN E. GARDNER

 

Name: Brian E. Gardner

 

Title: Vice President

 

3

--------------------------------------------------------------------------------


 

HALLMARK ENTERTAINMENT HOLDINGS, INC.

 

 

By:

/s/ BRIAN E. GARDNER

 

Name: Brian E. Gardner

 

Title: Vice President

 

4

--------------------------------------------------------------------------------